Case 1:17-cv-01136-PLM-PJG ECF No. 57-2 filed 12/13/18 PageID.257 Page 1 of 3



                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN


VERNON OARD,

                 Plaintiff,
v                                                    Case No. 1:17-CV-1136
                                                     Hon. PAUL L. MALONEY

COUNTY OF MUSKEGON, and
14TH JUDICIAL CIRCUIT COURT,

               Defendants.
__________________________________________________________________

 PINSKY, SMITH, FAYETTE           ROSATI, SCHULTZ, JOPPICH &
   & KENNEDY, LLP                 AMTSBUECHLER, P.C.
 By: Sarah Riley Howard (P58531)  By: Laura S. Amtsbuechler (P36972)
     Erin Dornbos (P80834)            Laura Bailey Brown (P79742)
 Attorneys for Plaintiff          Attorneys for Defendants
 146 Monroe Center Street, NW     27555 Executive Drive, Suite 250
 Suite 805                        Farmington Hills, MI 48331
 Grand Rapids, MI 49503-2818      (248) 489-4100/Fax: (248) 489-1726
 (616) 451-8496                   lamtsbuechler@jrsjlaw.com
 showard@psfklaw.com              lbrown@jrsjlaw.com
 edornbos@psfklaw.com
__________________________________________________________________

                    DEFENDANTS’ SECOND
            SUPPLEMENTAL PRIVILEGE/REDACTION LOG

    BATES-STAMPED
                                         REASON FOR REDACTION
       PAGE NO.
                              Attorney-client communication/attorney work
         862-D
                              product.
    1094-D to 1095-D          Confidential, third-party information redacted.
    1099-D to 1100-D          Confidential, third-party information redacted.
    1255-D to 1256-D          Confidential, third-party information redacted.
Case 1:17-cv-01136-PLM-PJG ECF No. 57-2 filed 12/13/18 PageID.258 Page 2 of 3




  BATES-STAMPED
                                    REASON FOR REDACTION
     PAGE NO.
    1274-D to 1275-D      Confidential, third-party information redacted.
    1280-D to 1281-D      Confidential, third-party information redacted.
        1313-D            Confidential, third-party information redacted.
    1324-D to 1327-D      Confidential, third-party information redacted.
    1329-D to 1332-D      Confidential, third-party information redacted.
    1337-D to 1341-D      Confidential, third-party information redacted.
        1343-D            Confidential, third-party information redacted.
    1348-D to 1349-D      Confidential, third-party information redacted.
    1354-D to 1355-D      Confidential, third-party information redacted.
        1357-D            Confidential, third-party information redacted.
        1359-D            Confidential, third-party information redacted.
    1361-D to 1366-D      Confidential, third-party information redacted.
        1369-D            Confidential, third-party information redacted.
    1376-D to 1377-D      Confidential, third-party information redacted.
    1379-D to 1380-D      Confidential, third-party information redacted.
    1382-D to 1383-D      Confidential, third-party information redacted.
    1386-D to 1390-D      Confidential, third-party information redacted.
    1392-D to 1394-D      Confidential, third-party information redacted.
        1399-D            Confidential, third-party information redacted.
        1401-D            Confidential, third-party information redacted.
        1405-D            Confidential, third-party information redacted.
        1527-D            Confidential, third-party information redacted.
        1544-D            Confidential, third-party information redacted.
        1651-D            Confidential, third-party information redacted.
        1666-D            Confidential, third-party information redacted.
        1668-D            Confidential, third-party information redacted.
                          Attorney-client communication, attorney work
                          product, deliberative process privilege
                          Description: Hon. Timothy Hicks Memorandum re
    1703-D to 1704-D
                          Eric Stevens
                          Date: March 20, 2017




                                     2
Case 1:17-cv-01136-PLM-PJG ECF No. 57-2 filed 12/13/18 PageID.259 Page 3 of 3




                             Attorney-client communication, attorney work
                             product, deliberative process privilege
                             Description: Hon. Timothy Hicks Memorandum re
      1705-D to 1711-D
                             Eric Stevens
                             Date: March 27, 2017




                                       ROSATI, SCHULTZ,           JOPPICH    &
                                       AMTSBUECHLER, P.C.

                                       /s/   Laura Bailey Brown
                                       Laura Bailey Brown (P79742)
                                       Attorneys for Defendant
                                       27555 Executive Drive, Ste. 250
                                       Farmington Hills, MI 48331
                                       (248) 489-4100
Dated:__October 17, 2018               lbrown@jrsjlaw.com


             PROOF OF SERVICE

The undersigned certifies that the foregoing
was served upon all parties to the above cause
to each of the attorneys/parties of record
herein at their respective addresses disclosed
on the pleadings on October 17, 2018.

BY:       U.S. Mail          Telefacsimile
          Hand Delivered     Overnight
                             courier
          Federal Express    Other: E-mail

Signature:

/s/    Laura Bailey Brown




                                          3
